FILED

UNITED STATES DISTRICT COURT AUG g _ 2010
FOR THE I)ISTR!CT oF CoLUMB1A °‘°"‘» U-S- °‘S‘."'°*.& 3@"‘“"¢>“=¥
Courts for the Dostnct of Columbla
UNITED STATES OF AMERICA
v.  Criminal Action No.: 09-0260-04 (RMU)
DANIEL WARWICK, l
Defendant.

0 R D E R
This matter comes before the court on the Report and Recommendation of Magistrate

Judge Kay recommending that the trial court merge the changes in the May ll, 2010

Plea Addendum into the February 23, 2010 Plea Agreement, thus incorporating the changes to
Paragraph 3 of the Plea Agreement, with the effect that the Addendum and the Plea Agreement
accordingly set forth the entire understanding between the parties and constitute the entire plea
agreement. Having reviewed the Report and Recommendation and Judge Kay’s fmdings, it is
this 9th day of August, 20l0, hereby

ORDERED that Judge Kay’s Report and Recommendation is adopted in full. The court

merges the changes in the May ll, 2010 Plea Addendum into the February 23, 2010 Plea
Agreement, thus incorporating the changes to Paragraph 3 of the Plea Agreement, with the effect
that the Addendum and the Plea Agreement accordingly set forth the entire understanding
between the parties and constitute the entire plea agreement

SO ORDERED.

¥vv\_§,t.£~.;

icardo M. Urbina
United States District Judge